DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of preliminary amendment filed 03/10/2020 and IDS filed 06/26/2020.  
Claims 5-19 ae amended on 03/10/2020.
Claims 1-19 are pending.

Priority
This application is a 371 of PCT/US2017/0550941 filed 09/11/2017.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraphs [0058] in the legend under Table 1 and [0094], last 3 lines use computer executable codes.   Correction is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10: Claim 10 depends from claim 1.   In line 2 of the claim is recited “the ratio steric acid ….”   Claim 1 neither recites ratio nor “steric acid.”   While “steric acid” appears to be a typo for stearic acid, claim 1 does not recite stearic acid or steric acid.   Thus, the recitation of “the ratio steric acid” or ratio of stearic acid does not receive antecedent support from claim 1.
Claim 11: Claim 11 depends on claim 1.   In line 2 of the claim is recited “the active ingredient, …”   Claim 1 does not recite active ingredient.   Thus “the active ingredient” in claim 11 does not derive antecedent support from claim 1.
Thus claim 10 reciting the limitation "the ratio of stearic acid" (“steric acid”) in line 2 lacks sufficient antecedent basis for this limitation in the claim.
Thus, claim 11 reciting the limitation "the active ingredient" in line 2 has insufficient antecedent basis for this limitation in the claim.
Correction is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINGORANI et al. (WO 2016077454 A1) as evidenced by ZHU et al. (US 20160184375 A1).
HINGORANI discloses an oral delivery system which improves the stability, solubility and permeability of certain types of biologically active compounds in the gut after oral consumption.   The oral delivery system comprises carrier granule comprising an agglomeration of solid lipid particles and a biologically active compound. The biologically active compound may be used with the delivery system to treat illnesses such as inflammation, oxidation, or protein aggregation.   See the whole document with emphasis on the abstract, paragraph [0030].  
The oral delivery system may be used with certain types of biologically active compounds for treatment of a number of age-related disease, namely:- age related disease, neurodegenerative disease, Alzheimer’s disease, Parkinson’s disease, macular degeneration, dementia and osteoarthtritis (paragraph [0043] at page 9).   Method of treating the age related disease comprises administering therapeutically effective amount of the delivery system and the delivery system comprises active ingredient that is able to treat the age related disease (paragraph 
In one embodiment, the oral delivery system is an agglomeration of solid lipid particles; the solid lipid particles comprises specific ratio of long-chain lipids; the lipids possess balance of positively and negatively charged groups ideal for stabilizing lipophilic compounds containing hydroxyl group (paragraph [0031]).
In one embodiment, the delivery system has enhanced oral bioavailability and comprises carrier granule; the carrier granule comprises agglomeration of solid particles for oral dosing and one or more biologically active compound; in some embodiments, the carrier particle has sizes of from about 150 to about 840 microns.  The biologically active compounds are lutein, zeaxanthan, polyphenols such as curcumin, proanthocyandin and omega fatty acids namely DHA, EPA and CLA (paragraph [0037]).   In another embodiment, the oral delivery system contains the biologically active ingredient, phosphatidylcholine, stearic acid and ascorbyl palmitate; dextrin and silicon dioxide may also be used (paragraph [38]).
Claim 2: is a method of treating retinal disease in a subject, the method comprises administering an effective amount of enhanced oral bioavailable formulation of curcumin, lutein or combination thereof, the enhanced oral bioavailable formulation comprises a) curcumin, lutein or combination thereof complexed with a solid lipid particle, b) carrier granule that is agglomeration of the solid lipid particles embedded in, or adhered to or both embedded in and adhered to, the carrier granule.   The instant specification on page 10, lines 14-16, (at paragraph [0050]), describes retinal diseases as including but not limited to glaucoma, age-related macular 
HINGORANI teaches enhanced oral bioavailable composition that comprises carrier granule that comprises agglomeration of solid lipid particles for oral dosing, and one or more biologically active compounds, the carrier granule has particle size of from about 150 micron to about 840 microns, the lipid particles are spherical and have from about 5 to about 20 microns, and the solid lipid particles comprise one or more long chain lipids selected from the group consisting of soy lecithin, phosphatidyl choline, stearic acid and ascorbyl palmitate (see the whole document with emphasis on claims 1-5).   HINGORANI teaches administering therapeutically effective amount of the enhanced oral bioavailable composition (paragraph [33] and claim 25) to a subject having age related disease such as macular degeneration (claim 26; paragraph [43]).  The biologically active compounds are lutein, zeaxanthan, polyphenols such as curcumin, proanthocyandin and omega fatty acids namely DHA, EPA and CLA (paragraph [0037]). 
Thus, HINGORANI teaches all the elements of claim 2 when it administers therapeutically amount of enhanced oral composition comprising lutein or curcumin complexed with solid lipid particles (see paragraph [46]-[48] for how the active ingredient/compound is complexed with the solid lipid particle) and carrier granule to a subject having age related macular degeneration.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HINGORANI et al. (WO 2016077454 A1) in view of Parmeggiani et al. “Mechanism of Inflammation in Age-Related Macular Degeneration,” in Mediators of Inflammation, volume 2012, pp 1-16, 2012.
Claim 1 is similar to claim 2.   The difference is that claim 1 is directed to treating or reducing or inhibiting retinal inflammation in a subject, the method comprises administering an effective amount of enhanced oral bioavailable formulation of curcumin, lutein or combination thereof, the enhanced oral bioavailable formulation comprises a) curcumin, lutein or combination thereof complexed with a solid lipid particle, b) carrier granule that is agglomeration of the solid lipid particles embedded in, or adhered to or both embedded in and adhered to, the carrier granule.   Paragraph [00104] of the instant specification teaches that retinal inflammation increases with age.  
HINGORANI teaches enhanced oral bioavailable composition that comprises carrier granule that comprises agglomeration of solid lipid particles for oral dosing, and one or more biologically active compounds, the carrier granule has particle size of from about 150 micron to about 840 microns, the lipid particles are spherical and have from about 5 to about 20 microns, and the solid lipid particles comprise one or more long chain lipids selected from the group age related disease such as macular degeneration (claim 26; paragraph [43]).  The biologically active compounds are lutein, zeaxanthan, polyphenols such as curcumin, proanthocyandin and omega fatty acids namely DHA, EPA and CLA (paragraph [0037]).
The difference between claim 1 and HINGORANI is that HINGORANI administers therapeutically effective amount of the enhanced oral bioavailable composition (paragraph [33] and claim 25) to a subject having age related disease such as macular degeneration (claim 26; paragraph [43]) while claim 1 administers the same enhanced oral bioavailable composition to treat retinal inflammation.    
However, age related macular degeneration occurs in a part of the retina, and in essence in the retina and it has been described that inflammation leads to age-related macular degeneration (see the whole document of Parmeggiani with emphasis on the abstract, and the paragraph bridging left and right columns of page 2).   The Parmeggiani article teaches that retinal inflammation is implicated in age-related macular degeneration.   Therefore, at the effective date of the invention, one having ordinary skill in the art would reasonably expect that administering the HINGORANI’s therapeutically effective amount of the enhanced oral bioavailable composition to a subject having age related disease such as macular degeneration as taught by HINGORANI would be expected to effectively also treat the underlying retinal inflammation of the age-related macular degeneration because Parmeggiani teaches that retinal inflammation leads to and is implicated in the age-related macular degeneration.   Therefore, the enhanced oral bioavailable composition to treat age-related macular degeneration.
For claims 5 and 6: the carrier granule has particle size of from about 150 micron to about 840 microns (claim 2 of HINGORANI and meeting requirement of instant claim 5), the lipid particles are spherical and have from about 5 to about 20 microns ((claim 3 of HINGORANI and meeting requirement of instant claim 6).   See also paragraph [40].
For claims 7 and 8, the solid lipid particles of HINGORANI comprise one or more long chain lipids (instant claim 7) selected from the group consisting of soy lecithin, phosphatidyl choline, stearic acid and ascorbyl palmitate (instant claim 8) (see the whole document with emphasis on claims 1-5).
For claim 9, HINGORANI teaches that the solid lipid particles further comprise dextrin, silicone dioxide or both (claim 6, paragraphs [38], [39], item 2 of [47]) meeting the requirement of claim 9. 
For claim 10, HINGORANI teaches a ratio of stearic acid to phosphatidyl choline at 1.5:1 to 3.5:1 (claim 7, last three lines of paragraph [38]) meeting the requirements of claim 10.
For claim 11, HINGORANI teaches that the carrier granules comprising the solid lipid particles comprises a core of active ingredient, phosphatidyl choline and ascorbyl palmitate and a coating of stearic acid (claim 11, paragraph [40]) meeting the requirement of claim 11.
For claims 12 and 13, HINGORANI teaches that the solid particle is embedded in the carrier granule (claim 12) or adhered to the surface of the granules (claim 13)that act as carrier for the microparticles (see paragraphs [18], [40], [41], [45], [47], and claims 12 and 15) meeting the requirements of claims 12 and 13
For claim 14, HINGORANI teaches that the solid lipid microparticles are encased within the carrier granule matrix (paragraph [40], and claim 13) meeting the requirement of claim 14.  
For claim 15, HINGORANI teaches that the carrier granule is formed from fractured solid lipid microparticles (paragraph [40] and claim 14) meeting the requirement of claim 15. 
For claim 16, HINGORANI teaches that the enhanced oral bioavailable composition crosses the blood brain barrier and reduces duration of therapy (paragraph [86]).  HINGORANI while teaching that its delivery system enables active agents to cross the blood brain barrier, does not say of active agent crossing blood ocular barrier.   However, at the effective date of the invention, the artisan would reasonably expect that the enhanced oral bioavailable composition would also cross the blood barrier of the eye to reach the target retina area for expected treatment. 
For claim 17, HINGORANI teaches that the enhanced oral bioavailable composition comprises active agent, phosphatidylcholine, stearic acid, ascorbyl palmitate, dextrin and silicone dioxide.   In one embodiment the enhanced oral bioavailable composition comprises 15-40% active compound, 7 -25% soya lecithin, 7-30% maltodextrin, 1-3%ascorbyl palmitate, and 0.3-2% silicon dioxide (paragraph [39] and claim 22 ); the active compound is lutein, zeaxanthan, polyphenols such as curcumin, proanthocyandin and omega fatty acids namely DHA, EPA and CLA (paragraph [0037]); thereby meeting the limitation of claim 17.   
For claim 18, the soya lecithin is phosphatidylcholine (paragraph [39] and claim 23) meeting the requirement of claim 18.
For claim 19, in one embodiment, the enhanced oral bioavailable composition comprises 10-30% active compound,  10-20% phosphatidylcholine, 25-35% stearic acid, 25-40% dextrin, 1-4% ascorbyl palmitate and 0.1-3% silicon dioxide (paragraph [38] and claim 24), the active lutein, zeaxanthan, polyphenols such as curcumin, proanthocyandin and omega fatty acids namely DHA, EPA and CLA (paragraph [0037]) and thereby the requirement of claim 19 is met.   
Therefore, HINGORANI in view of Parmeggiani renders claims 1 and 5-19 prima facie obvious.

Claims 2- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HINGORANI et al. (WO 2016077454 A1) as evidenced by ZHU et al. (US 20160184375 A1) and as applied to claim 2, in view of GOU (CN 104544052, Eng. Trans) for claim 3, and further in view of Parmeggiani et al. “Mechanism of Inflammation in Age-Related Macular Degeneration,” in Mediators of Inflammation, volume 2012, pp 1-16, 2012 for claim 4.
HINGORANI has been described above to anticipate claim 2.
Claim 3: HINGORANI teaches treating age-related macular degeneration with enhanced oral bioavailable composition that comprises carrier granule that comprises agglomeration of solid lipid particles for oral dosing, and one or more biologically active compounds, the carrier granule has particle size of from about 150 micron to about 840 microns, the lipid particles are spherical and have from about 5 to about 20 microns, and the solid lipid particles comprise one or more long chain lipids selected from the group consisting of soy lecithin, phosphatidyl choline, stearic acid and ascorbyl palmitate (see the whole document with emphasis on claims 1-5).   HINGORANI teaches administering therapeutically effective amount of the enhanced oral bioavailable composition (paragraph [33] and claim 25) to a subject having age related disease such as macular degeneration (claim 26; paragraph [43]).  The biologically active compounds are lutein, zeaxanthan, polyphenols such as curcumin, proanthocyandin and omega fatty acids namely DHA, EPA and CLA (paragraph [0037]).
HINGORANI differs from claim 3 by not teaching that its composition is used to treat retinal diseases that are selected from the group consisting of glaucoma, diabetic retinopathy and retinal vein occlusion as required by claim 3.  
It is known in the art that compositions containing Lutein has been known to treat glaucoma, age-related macular degeneration (see the whole translation of GOU, with emphasis on the abstract, paragraphs [0001] [0002], [0004], [0011] and [0045]).   Therefore, at the effective date of the invention one having ordinary skill in the art would reasonably expect that administration of the enhanced oral bioavailable composition of HINGORANI that contains lutein as the active agent would predictably treat glaucoma or diabetic retinopathy since it is known that lutein containing composition has been effectively used to treat glaucoma or diabetic retinopathy. 
Claim 4: HINGORANI differs from claim 4 by not teaching that the retinal disease is associated with retinal inflammation.
 However, age related macular degeneration occurs in a part of the retina, and in essence in the retina and it has been described that inflammation leads to age-related macular degeneration (see the whole document of Parmeggiani with emphasis on the abstract, and the paragraph bridging left and right columns of page 2).   The Parmeggiani article teaches that retinal inflammation is implicated in age-related macular degeneration.   
Therefore, at the effective date of the invention, one having ordinary skill in the art would reasonably expect that administering the HINGORANI’s therapeutically effective amount of the enhanced oral bioavailable composition to a subject having age related disease such as macular degeneration as taught by HINGORANI would be expected to effectively also treat the underlying retinal inflammation of the age-related macular degeneration because Parmeggiani teaches that retinal inflammation leads to and is implicated in the age-related macular degeneration.   Therefore, treating retinal inflammation is a predictable outcome from the administration of the enhanced oral bioavailable composition to treat age-related macular degeneration.
Therefore, HINGORANI as evidenced by AHU in view of GOU (for claim 3) and further in view of Parmeggiani renders claims 3 and 4 prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,866 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition in issued claims 1-17 anticipate the composition administered by the examined method to treat retinal diseases and also the issued composition in issued claims 18-20 anticipate the compositions used in the examined method claims 17-19.   The composition used in issued claim 21 to treat age related disease anticipates the composition used in the examined method.   Issued claim 22 prepares the enhanced oral bioavailable composition used in the examined method.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613